DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al US 20140018085 A1 in view of Pan et al US 20190215133 A1.
         As per claims 1 and 28, Young et al teaches a 1method for wireless communication at a user equipment (UE) (see figs.10 and 13) comprising: 23determining a PPI which is equivalent to the claimed (priority indicator) (see figs.10 and 13 element 1030 or 1331) for an upcoming transmission between the UE (element 1010)  4and a base station (see element 1020 and para [0097] for…the UE 1010 may transmit PPI signaling 1030 to the eNB 1020)  wherein the priority indicator comprises an indication of a prioritization of power efficiency at the UE or a prioritization of spectral efficiency at the EU (see abstract para [0077] for…..when the UE's power consumption reduction should be prioritized over latency……the UE's assistance signaling for a power-optimized configuration is referred to herein as Power Preference Indication (PPI ) or para [0101 for ….a UE 1010 may send a further PPI 1030 equals true indication from an already power-optimized);  5transmitting the priority indicator to the base station (see fig.7 element 107 and  para [0155] for…transmits the multiplexed signal to the base station and para [0472] for…and only one periodic CSI report having a high priority is transmitted);  transmitting the priority indicator to the base station (see figs.10 and 13 element 1030 or 1331); 6receiving, from the base station, control information for a downlink 7transmission ((see figs.10 and 13 element 1040 or 1332) and para [0094] for….indication may be provided to the UE by using an information element signaled to the UE in the downlink by the eNB5); and  11identifying the 12downlink transmission based on PPI (see para (see figs.10 and 13 element 1040 or 1332) and para [0124] for….Upon receiving the N/P indication and the configuration data, in step 1333 the UE 1310 may apply the configuration data).  
             However Young et al does not explicitly teach wherein the control information including an indication of a set of modulation and 8coding schemes to select from a plurality of sets of modulation and coding schemes and an 9index value for an entry in the selected set of modulation and coding scheme, wherein the 10indication is based at least in part on the priority indicator and a network condition.. 
the WTRU may receive downlink control information (DCI) from the network indicating that the WTRU will receive a transmission that utilizes hierarchical modulation.  The DCI may indicate a first modulation and coding scheme (MCS) associated with a first hierarchical layer of the transmission and a second MCS associated with a second hierarchical layer of the transmission)) identifying a combination of a modulation order and a code rate for the downlink transmission based at least in part on the index value (see para [0087] for…. the WTRU may identify a hierarchical MCS based on the indication(s) and [0094] for… upon receiving the indicated format, identify a hierarchical MCS from the DCI and para [01019] for…The DCI message may include a downlink assignment index).
           In view of the above, having the system of Young and given the well-established teaching of Pan, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Pan into Young as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation 
1                   As per claims 2, 16 and 29, Young and Pan in combination would teach in combination would teach wherein the priority indicator indicates whether the UE prioritizes power efficiency over spectral efficiency at the UE as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan  (see para [0005] [0107]).
1      As per claims 3 and 17, Young and Pan in combination would teach, wherein transmitting the priority indicator 2comprises: 3identifying a channel quality indicator value included in a set of channel 4quality indicators, the set of channel quality indicators comprising combinations of 5modulation orders and code rates for a transmission between the UE and a base station (see Pan para [0079] for… The communication device may make the dynamic bit adjustment in response to channel state information and/or channel resource requirements.  The channel state information may reflect instantaneous channel state information.  The channel state information may include, for example, CQI, channel state information (CSI));  6determining a bandwidth (see Hayashi para [0158] for… a bandwidth to which the uplink reference signal is allocated) associated with the transmission between the UE and 7the base station; and  8transmitting a channel state information (CSI) to the base station, the CSI 
1      As per claims 4 and 18, Young and Pan in combination would teach wherein transmitting the priority indicator further comprises:  Attorney Docket No. PR079.01 (103038.0682)Qualcomm Ref. No. 184856573determining at least one of a number of antennas included in the UE, a rank 4value associated with the UE, a pre-coding matrix indicator (PMI) associated with the UE, a 5multi-user multiple-input multiple-output (MU-MIMO) capability of the UE, a traffic type 6supported by the UE, or a combination thereof (see PAN para [0075] for… priority control messages such as rank indicator (RI), precoding matrix indicator (PMI)) and  7transmitting a channel state information (CSI) to the base station, the CSI 8including at least one of the priority indicator, the number of antennas, the rank value, the 9PMI, the MU-MIMO (see Pan para [0077] for.. the communication 
device may perform precoding and/or beamforming)capability of the UE, the traffic type, or a combination thereof as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107]).

1      As per claims 6 and 20, Young and Pan in combination would teach wherein the network condition indicates 2whether a network associated with the UE and the base station is heavily loaded or lightly 3loaded  as to configure identification number associated to a cell, known as the cell-ID as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107]).
1      As per claims 7, Young and Pan in combination would teach further comprising:  2receiving the downlink transmission from the base station; and 3decoding (see Pan para [0070] for… transmission and/or reception (TX/RX) 
processing time (e.g., such as decoding latency) the downlink transmission based at least in part on the identified 4combination of the modulation order and the code rate as to configure identification number associated to a cell, known as 
1      As per claim 8, Young and Pan in combination would teach further comprising:  2determining a channel quality for a transmission between the UE and the base 3station; 4requesting a modulation order and a coding scheme using a channel quality 5indicator value, the requested modulation order and coding scheme being based on the 6channel quality; and 7processing the control information to determine the modulation order (see Pan para [0079] for… The communication device may make the dynamic bit adjustment in response to channel state information and/or channel resource requirements.  The channel state information may reflect instantaneous channel state information.  The channel state information may include, for example, CQI, channel state information (CSI)), the code 8rate, or both from the base station as to configure identification number associated to a cell, known as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107]).1     
   As per claims 9 and 22 Young and Pan in combination would teach wherein the modulation order comprises at 2least of a quadrature phase shift keying (QPSK) the network device may decide to employ a first modulation scheme (e.g., Quadrature Phase Shift Keying (QPSK), Quadrature amplitude modulation (QAM) such as 4-QAM, 8-QAM, 16-QAM, 32 QAM, 64-QAM,) as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107]).
1      As per claim 10, Young and Pan in combination would teach, wherein a first set of modulation and coding  schemes in the plurality of sets of modulation and coding schemes is configured to maximize Attorney Docket No. PR079.01 (103038.0682)Qualcomm Ref. No. 184856 583power efficiency and a second set of modulation and coding schemes in the plurality of sets 4of modulation and coding schemes is configured to maximize spectral efficiency as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107])..
1      As per claim 11, Young and Pan in combination would teach, wherein the first set of modulation and coding 2schemes comprises more entries with high modulation order and low coding rate than the 3second set of modulation and coding schemes as to demodulate the first and second bit-streams based at least 
1      As per claim 12, Young and Pan in combination would teach, further comprising:  2receiving a downlink control indicator (DCI) from the base station; and  3identifying the index value for the entry in the selected set of modulation and 4coding schemes based at least in part on a bit (see Pan para [0087] for…. the WTRU may identify a hierarchical MCS based on the indication(s) and [0094] for… upon receiving the indicated format, identify a hierarchical MCS from the DCI and para [01019] for…The DCI message may include a downlink assignment index) included in the DCI as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107]).
1      As per claim 13, Young and Pan in combination would teach,, further comprising:  2transmitting a radio resource control (RRC) connection setup request to the 3base station; 4receiving an RRC connection setup response from the base station; and 5identifying the index value for the entry in the selected set of modulation and 6coding schemes based at least in part on the RRC (see Pan para [0098] for….. the WTRU may receive a configuration (e.g., via radio 
resource control (RRC)) connection setup response as to configure identification number associated to a cell, known as the cell-ID as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107]).
1      As per claim 14, Young and Pan in combination would teach,, further comprising:  2receiving a radio network temporary identifier (RNTI) (see Young para [0072] for….. The message may contain the UE's previous C-RNTI and Physical Cell ID) from the base station; 3and 4identifying the index value for the entry in the selected set of modulation and 5coding schemes based at least in part on the received RNTI as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan (see para [0005] [0107]).1       
        As per claims 15 and 30, Young et al teaches method for wireless communication at a base station (see figs.10 and 13  ), comprising: 2receiving from a user equipment (UE), a priority indicator for a transmission 3between the UE and the base station (see element 1020 and para [0097] for…the UE 1010 may transmit PPI signaling 1030 to the eNB 1020)  wherein the priority indicator comprises an indication of a prioritization of power efficiency at the UE or a prioritization of spectral efficiency at the EU (see abstract para [0077] when the UE's power consumption reduction should be prioritized over latency……the UE's assistance signaling for a power-optimized configuration is referred to herein as Power Preference Indication (PPI ) or para [0101 for ….a UE 1010 may send a further PPI 1030 equals true indication from an already power-optimized); 4determining a network condition associated with an upcoming transmission 5between the UE and the base station (see (see figs.10 and 13 and para [0073] for…. The UE may also have knowledge of additional factors that may be relevant to the radio communication such as a mobility condition of the UE……radio channel 
conditions) for a downlink transmission; and Attorney Docket No. PR079.01 (103038.0682)Qualcomm Ref. No. 1848565911transmitting the downlink transmission to the UE (see figs.10 and 13 element 1040 or 1332) and para [0094] for….indication may be provided to the UE by using an information element signaled to the UE in the downlink by the eNB5)).
             However Young et al does not explicitly teach wherein the control information including an indication of a set of modulation and 8coding schemes to select from a plurality of sets of modulation and coding schemes and an 9index value for an entry in the selected set of modulation and coding scheme, wherein the 10indication is based at least in part on the priority indicator and a network condition.. 
       Pan et al teaches wherein control information including an indication of a set of modulation and 8coding schemes to select from a plurality of sets of modulation and coding schemes and an 9index value for an entry in the selected set of the WTRU may receive downlink control information (DCI) from the network indicating that the WTRU will receive a transmission that utilizes hierarchical modulation.  The DCI may indicate a first modulation and coding scheme (MCS) associated with a first hierarchical layer of the transmission and a second MCS associated with a second hierarchical layer of the transmission)) identifying a combination of a modulation order and a code rate for the downlink transmission based at least in part on the index value (see para [0087] for…. the WTRU may identify a hierarchical MCS based on the indication(s) and [0094] for… upon receiving the indicated format, identify a hierarchical MCS from the DCI and para [01019] for…The DCI message may include a downlink assignment index).
           In view of the above, having the system of Young and given the well-established teaching of Pan, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Pan into Young as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan  (see para [0005] [0107]).

      As per claim 23, Young and Pan in combination would teach, further comprising:  2selecting the set of modulation and coding schemes from a plurality of sets of 3modulation and coding schemes based at least in part on the priority indicator as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan  (see para [0005] [0107]).
1      As per claim 24, Young and Pan in combination would teach wherein a first set of modulation and coding 2schemes in the plurality of sets of modulation and coding schemes is configured to maximize 3power efficiency and a second set of modulation and coding schemes in the plurality of sets 4of modulation and coding 
1      As per claim 25, Young and Pan in combination would teach, wherein the first set of modulation and coding 2schemes comprises more entries with high modulation order and low coding rate than the 3second set of modulation and coding schemes as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan  (see para [0005] [0107]).
1      As per claim 26, Young and Pan in combination would teach,, further comprising:  2determining that a network associated with the UE and the base station is 3lightly loaded and that the priority indicator comprises an indication of power efficiency 4prioritization; and 5selecting the first set of modulation and coding schemes that is configured to 6maximize power efficiency based at least in part on the determining  as to demodulate the first and second bit-streams based at least on the first MCS and the second MCS and further ensure that mixed bit-streams modulated using hierarchical modulation techniques would be properly demodulated, as taught by Pan  (see para [0005] [0107]).
.
                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190021095-$ or US-20160119873-$ or US-20160073284-$ ).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633